AO 98 (Rev. 12/1 l) Appearance Bond

 

UNITED STATES DISTRicr CoURT

 

for the
District of Colorado
United States of America )
V. )
) Case No. 1119~mj~00096-NRN

Michael oavid Miller )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

l, MiCh@€l D@Vld Mi"er (defendam), ag1ee to follow every order of this cou1t, or any

 

cou1t that conside1s this case, and l furthei agree that this bond may be f01 felted if l fail:
( / ) to appea1 for cou1t ploceedings;
( ) if convicted, to sunender to serve a sentence that the court may impose; or
( / ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
( \/ ) (l) This is a personal recognizance bond.
( ) (2) This is an unsecured bond of $
( ) (3) This is a secured bond of$ , secured by:
( ) (a) $ ______W , in cash deposited With the cou1t.

( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(clesc)'ibe the cas/1 or other properlyy including claims on it ~ such as a lien, mo)'lgage, or loan - and attach proof of
ownership anal va/zle):

lf this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (C) a ball bond Wi'th a SOlVCHt Sul'€'ty (al(ach a copy of the bail bond, 0)' describe if ana' identij§) the surety)!

Forfeiture or Release of the Bond

Fo)'fei/ure oft/ic Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement The couit may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 

Page 2

AO 98 (Rev. 12/1 l) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

O\W1ership of the Property. l, the defendant ~ and each surety ~ declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) l will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the cou1t or had them explained to me. l agree to this Appearance Bond.

l, the defendant- and each surety »- declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

   

 

Defendant ’s signature

 

 

 

Szt)~et)t/p)‘ope)'t)) owner - printed name Surety/property owner - signature and date

Surety/property owner - printed name Su)'ety/property owner - signature and date

Surety/property owner ~ printed name 1S`urety/property owner - signature and date
CLERK OF COURT

Date:

 

Signature of C lerk or Deputy Clerk

Approved. n j
‘*/l/c l /'7

 

Date:

 

Judge `s signature

 

